WALKER, J.
The single question in this case is, whether tile bequests to the testator’s wife and children were vested or contingent interests.
The law inclines to regard legacies as vested, rather than contingent, because it is presumed that the testator had in view the interests of the legatee who is the object of his *498bounty. — Shattuck v. Stedman, 2 Pick. 468; Savage v. Benham, 17 Ala. 127; Farley v. Gilmer, 12 ib. 143. This rule of construction was invoked by the counsel for the appellant. It was also insisted, on the same side, that a devise of land to several, to be divided at a particular time, is regarded by the law as a vested estate; and that, although the rule may be different as to legacies, that mode of construction peculiar to devises must be adopted, where real and personal estate are bequeathed together, and are clearly designed by the testator to go together.
Conceding to the appellant the benefit of those rules, we are nevertheless of the opinion, that the legacies created by the will in this case must be regarded as contingent. The law does not favor the vesting of legacies, contrary to the testator’s intention, as inferred from an examination of the entire will. The great object of the court, in reference to this, as well as other questions involving the construction of wills, is to ascertain the testator’s real intention. This rule, which inclines to regard legacies as vested, can have no application, where, upon a view of the entire will, the testator’s intention to create contingent legacies is clear. It is where the intention is obscure and doubtful, that the rule applies; and the adoption of the rule has its origin in the idea that the court will better conform to the testator’s intention by regarding the legacies in the light most favorable to the objects of his bounty.
We do not regard the other rule of construction invoked for appellant, as applicable to this case. The legacies in the clause of the will under consideration are not bequests in pre-sentí, to be divided at a future time. The entire will, taken together, and the words of the particular clause, indicate an intention on the part of the testator that the time appointed for the division should be of the substance of the gift, and that the legacies should not vest until some one of the contingencies set forth in the will should occur.
The testator leaves a widow and two infant daughters. To provide equally for each one of these three persons, and for a posthumous child, the birth of which is'anticipated in the will, was the intention of the clause in controversy. The maintenance of the family, and the education of the children, are *499provided for, until the contingency should occur upon which ’ the division was to be made. Up to the time of division, a perfect equality of participation in the enjoymant of the property is secured to each'one. The marriage of any one of the legatees, or the attainment of majority by any one of the children, was the contingency upon which the division was to be made. Until the occurrence of the contingency upon which the division was to be made, neither one of the legatees could, have lawful descendants not provided for in the will; because, upon the marriage of either one of them, the executor is directed to give each one a child's part. Therefore, it could not result from regarding the legacies as contingent, that the children of any one of the legatees would be deprived of participation in the testator’s estate. In this respect, this case differs from McLemore v. McLemore, 8 Ala., McLeod v. McDonnel, 6 Ala., and Savage v. Benham, 17 Ala., in which legacies were held to be vested.
The contingencies in this will are carefully so arranged, that no injustice could result, either to the legatees or their descendants, by a postponement of the legacies until some one of those contingencies should occur. The testator proceeded, in the construction of his will, upon the supposition, that the widow should live with his children upon his plantation, receive from it a maintenance, and preserve the family relation, until she should find new interests and other engagements in a second marriage. Neither the widow nor the children would need the legacy until it would vest. The intention was, so to prescribe future contingencies, upon which the property was to be divided and the legacies to vest, as to secure perfect equality among the objects of the testator’s bounty, upon the occurrence of any of them, and yet to impose no hai’dships upon any person connected with him.
“ hi the event of” the marriage of any of the legatees, or the attainment of majority by any of the infants, it is made the executor’s duty to divide the property equally, and assign and give to each one a a child’s part, “ which” the testator adds, “ I give to them and their heirs forever.” Again, in a clause, the professed object of which is explanation, it is directed that, in the eyent of tlxe marriage of the wife, or of the marriage or *500attainment of majority of any of the children, the “ property shall be them, equally divided among them, giving each one, as before stated, a child’s part of the same.” There are here no words of gift at the present time to the legatees. The plain meaning is, that the legatees are to take upon the contingency. The words, “ which I give to them and their heirs forever,” must be construed in reference to the rest of the will, and must be understood to impart nothing more than an expression of the testator’s wish that the legatees should take the shares assigned them respectively after the division. Such a construction harmonizes the entire sentence, and makes the words “ which I give” consist with the direction that the executor shall “ give and assign.” There is no gift, except as connected with the contingency upon which the division is made.
It is permissible, in construing the will, to look at the condition of the testator’s family. — McLeod v. McDonnel, 6 Ala. Looking at that, it is perceived, and must have been foreseen by the testator, that upon the death of the wife, from whom the child of the former marriage could not inherit, or upon the death of one of the children of the last marriage, who would inherit from each other to the exclusion of the half-blood, the executor could not give and assign to each one a child’s part, if the legacies were vested. If the legacies be deemed contingent, there is no obstacle in the way of an equal division upon any of the contingencies.
The testator gives in the same will, by plain and unambiguous language, a vested legacy to the child of his first marriage. It is thus shown that he knew how to create a vested legacy; and it would be fair to infer, that, if it had been his indention to make the other legacies vested interests, he would have employed language equally clear and intelligible. Anderson v. Felton, 1 Iredell’s Eq. 59.
Our conclusion is, that the legacies, to be given and assigned by the executor in the event of the marriage or attainment of majority of any of the legatees, are contingent; and that those of the legatees who were alive at the time when some one of them married or arrived at majority, take in equal parts the entire bequest mentioned in the clauses under consideration, We attain this conclusion not merely by refer*501ence to any particular words contained in the will, but upon a view of the entire instrument. We do not think any of the previous decisions of this court are in conflict with this decision.
The authorities pertaining to the questions decided in this opinion, will be found collected on'the briefs of counsel.
' The judgment of the court below is afflrmed, at the cost of the appellant.